Citation Nr: 1145417	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Health Care Network
 in Jackson, Mississippi


THE ISSUE

Entitlement to payment of private medical expenses incurred from April 22, 2009 to May 4, 2009, at Lake Charles Memorial Hospital.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to April 1976.  The appellant is seeking payment for medical services provided to the Veteran.  See 38 C.F.R. § 17.123 (2011).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Medical Center in Flowood, Mississippi.  Jurisdiction of this case was subsequently transferred to the South Central VA Health Care Network in Jackson, Mississippi.

The appeal is REMANDED to the Department of Veterans Affairs South Central 
Health Care Network in Jackson, Mississippi.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking payment for medical services provided to the Veteran from April 22, 2009 to May 4, 2009.  

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.[A. §] 1728 for the emergency treatment provided (38 U.S.C.[A. §] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

On April 22, 2009, the Veteran sought treatment for complaints of right flank pain at Beauregard Memorial Hospital.  Later that same day, he was transferred to the appellant's hospital, where he remained until his eventual discharge on May 4, 2009.

The appellant alleges that during the Veteran's hospitalization, the VA medical center in Alexandria, Louisiana, was informed daily of the Veteran's treatment progress, and that they were "constantly being told that no beds were available for transfer" of the Veteran to a VA medical facility.  In support of their contentions, the appellant has submitted copies of notations within the Veteran's private medical records indicating that his clinical records were faxed to the Alexandria VA Medical Center on April 24, April 28, and May 5, 2009.  These records also contain a May 1, 2009, notation that the VA medical center would probably not transfer the Veteran, as there were no beds available at that time.  

A December 2009 VA clinical review record noted that VA's policy is to pay for medical services until stabilization for transfer of the patient to VA, and that a transfer of the Veteran could have actually been done on April 22, 2009.  The report also noted that there were no VA records documenting the correspondence between the appellant and VA concerning the Veteran's medical status.

Under the circumstances of this case, it is unclear as to when VA was initially contacted by the appellant concerning the Veteran's treatment.  April 22, 2009 hospital admission reports for the appellant and Beauregard Memorial Hospital made no reference to VA as the Veteran's insurer.

It is also unclear from the record if the VA medical center in Alexandria, Louisiana, could have admitted the Veteran for treatment on April 22, 2009.  

Accordingly, VHA must contact the appellant and request additional information as to type and content of all communications between the appellant and VHA prior to the first documented contact on April 24, 2009.  VHA must also contact the VA medical center in Alexandria, Louisiana, and request (1) that they verify whether or not the Veteran could have been treated at that facility on April 22, 2009; (2) that they provide any records of communication that they may have with the appellant or Beauregard Memorial Hospital from April 22, 2009 to May 4, 2009; and (3) provide copies of any medical treatment received by the Veteran at that facility in 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant requesting detailed information as to time, manner and content of all communications between the appellant and VA prior to April 24, 2009.  Any supporting documentation that may be available concerning this contact, which may include statements from the individuals making the contact, should be submitted.

2.  Contact the VA medical center in Alexandria, Louisiana, and request that they verify whether or not the Veteran could have been treated at that VA facility on April 22, 2009.   Ask them to provide any records of communication that they have concerning the Veteran with the appellant or Beauregard Memorial Hospital from April 22, 2009 to May 4, 2009.  Finally, ask them to provide copies of any medical treatment received by the Veteran at that facility in 2009.   All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the identified records, VA is unable to secure same, notify the Veteran and (a) identify the specific records sought; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the appellant that it is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If it remains denied, a supplemental statement of the case must be provided to the appellant and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


